Citation Nr: 0721417	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in July 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDING OF FACT

The residuals of a low back injury, if any, have not been 
shown to be causally or etiologically related to the 
veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
low back injury have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, records 
from VAMCs, and records from other Federal agencies.  

The November 2005 letter also informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for the 
residuals of a low back injury.  In a letter dated in July 
2006, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In any event, any defects 
(as to substance or timeliness) in the notice as to the 
assigned disability rating or effective date are rendered 
moot as service connection is not warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran and his wife 
testified during the March 2007 hearing that they were unable 
to obtain his post-service private medical records prior to 
1976 because the clinics had closed and his treatment 
providers were now deceased.  As such, there is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file. 

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of an in-service injury.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, in March 2006, a VA examiner indicated that he could 
not relate the veteran's current diagnosis of a low back 
disability to his service because there was no in-service 
evidence of a low back injury.  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a low back injury.  There were no in-service 
medical findings of a low back injury.  Further, the first 
post service medical evidence of a low back disability was in 
1976, approximately 22 years after the veteran's separation 
from service.  Therefore, service connection cannot be 
granted.  

The veteran testified during his March 2007 hearing that he 
injured his lower back during service when he tried to remove 
equipment that was stuck in the mud.  He contended that the 
officer in charge told him to lie down after he reported his 
injury.  The veteran added that he did not perform manual 
labor during service because he was in charge of the men who 
did that type of work.  The veteran stated that he first 
received treatment for his back after service in 1954 because 
the work he did on his father's farm (lifting bales) began to 
irritate it.  However, the veteran was unable to obtain those 
records because the clinic is no longer there and his early 
treatment providers are now deceased.  

The veteran's service medical records were absent for 
complaints, treatment or a diagnosis of a low back injury or 
disability.  His January 1951 enlistment examination found 
his spine clinically normal, as did his January 1954 
separation examination.  As such, there was no showing of an 
in-service low back injury.

The Board acknowledges that the veteran has a current low 
back disability.  The post-service medical records showed 
that the veteran has been treated for low back pain on a 
regular basis since 1976.  The first post-service medical 
records reflected that the veteran was hospitalized at S.J.H. 
in 1976 for a herniated nucleus pulposis at L5, S1 after 
lifting a rig at work.  The veteran reported that he had back 
pain on and off for many years.  Private treatment records 
from Dr. J.R. dated from 1979 to 1992 indicated that the 
veteran was periodically treated for low back pain usually 
after lifting an object.  Private treatment records from Dr. 
R.P. dated from 1992 to 2001 also noted that the veteran was 
treated for lower back pain.  The veteran was also treated by 
private doctor Dr. R.B. from May 2003 to December 2004 for 
lower back pain.  A December 2004 VA x-ray of the veteran's 
lower lumbar spine revealed moderately severe degenerative 
disc disease in the L4-5 level.  

In March 2006, the veteran told the VA examiner that he felt 
his current low back disability was related to his service 
but that his records had been destroyed.  The examiner opined 
that if the veteran did have a back injury documented in 
service, his current problem could be a worsening of it but 
without verification of his injury, he was not able to say 
his back pain was related to his service.  As noted above, 
there is no in-service evidence of a low back injury.  In 
fact, the first post-service medical evidence of a low back 
problem was in 1976, approximately 22 years after the 
veteran's separation from service.  The Board notes that with 
regard to the decades long evidentiary gap in this case 
between active service and the earliest medical evidence, 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Further, it appears from the medical evidence and 
by the veteran's own testimony that lifting after service 
caused exacerbations of his low back pain, which suggests 
intervening injuries after his period of service.  Thus, the 
lack of any objective medical evidence of continuing 
complaints, symptoms, or findings for two decades between the 
period of active duty and the first complaints or symptoms of 
a low back problem is itself evidence which tends to show 
that any residuals of a low back injury did not have their 
onset in service or for many years thereafter.

Although the veteran and his wife may sincerely believe that 
his current low back disability is related to his service, 
there is no contemporaneous medical evidence of such.  
Additionally, the veteran and his wife, as a laypeople, are 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, there was no in-service medical evidence of a 
low back injury.  The first post-service medical evidence of 
a low back disability was in 1976, 22 years after the 
veteran's separation from service.  Further, there was a VA 
medical opinion which could not link the veteran's current 
disability to his service because there was no objective in-
service medical evidence of a low back injury.  Absent such a 
nexus, service connection for the residuals of a low back 
injury may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a low back injury is denied.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


